Title: From George Washington to James Balfour, 16 May 1755
From: Washington, George
To: Balfour, James



[Winchester, 16 May 1755]
To Mr Belfour—Partr to Colo. HunterHamptonSir

If Colo. Hunter shd be from home, I hope you will open this my Lett. to see to him and attend to the Contents—that you may dispatch a messenger to him in that case immediately to prevent his trouble in getting the 10 or 15 Thd Pounds mentd required in a former Letter—but repair immediately to Wmsburg with the 4,000£ which is all I am to receive at prest. I am Sir your’s &ca.

Winchester 16th May 1755

